        Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                           MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                            18-md-02865-LAK
SCHEME LITIGATION

This document relates to:     The cases identified in
                              Appendix A.



    MOTION FOR ISSUANCE OF REQUESTS FOR INTERNATIONAL JUDICIAL
            ASSISTANCE TO OBTAIN EVIDENCE IN DENMARK

        PLEASE TAKE NOTICE that the undersigned attorneys for the Defendants identified in

Appendix A (collectively, “Defendants”), will apply before the Honorable Lewis A. Kaplan of

the Southern District of New York at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York, 10007, at a time and date to be determined by the Court,

for the issuance of Requests for International Judicial Assistance Pursuant to the Hague

Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil and Commercial

Matters and 28 U.S.C. § 1781(b)(2). In support of this motion, Defendants rely upon the

accompanying Memorandum of Law and Declaration of Sharon L. McCarthy dated May 25,

2021 and the exhibits attached thereto.




                                                1
      Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 2 of 13




Dated: New York, NY
       May 25, 2021

                                          Respectfully submitted,

                                          KOSTELANETZ & FINK, LLP

                                    By: /s/ Sharon L. McCarthy
                                        SHARON L. MCCARTHY
                                        7 World Trade Center, 34th Floor
                                        New York, New York 10007
                                        Tel: (212) 808-8100
                                        Fax: (212) 808-8108
                                        smccarthy@kflaw.com

                                          Attorneys for Defendants John van
                                          Merkensteijn, III, Elizabeth van
                                          Merkensteijn, Azalea Pension Plan, Basalt
                                          Ventures LLC Roth 401(K) Plan, Bernina
                                          Pension Plan, Bernina Pension Plan Trust,
                                          Michelle Investments Pension Plan,
                                          Omineca Pension Plan, Omineca Trust,
                                          Remece Investments LLC Pension Plan,
                                          Starfish Capital Management LLC Roth
                                          401(K) Plan, Tarvos Pension Plan, Voojo
                                          Productions LLC Roth 401(K) Plan,Xiphias
                                          LLC Pension Plan


                                          WILMER CUTLER PICKERING HALE
                                            AND DORR LLP


                                    By:    /s/ Alan E. Schoenfeld
                                          ALAN E. SCHOENFELD
                                          7 World Trade Center
                                          250 Greenwich Street
                                          New York, NY 10007
                                          Telephone: (212) 230-8800
                                          alan.schoenfeld@wilmerhale.com

                                          Attorneys for Defendants Richard
                                          Markowitz, Jocelyn Markowitz, Avanix
                                          Management LLC Roth 401(K) Plan,
                                          Batavia Capital Pension Plan, Calypso
                                          Investments Pension Plan, Cavus Systems
                                          LLC Roth 401(K) Plan, Hadron Industries

                                     2
Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 3 of 13




                                    LLC Roth 401(K) Plan, RJM Capital
                                    Pension Plan, RJM Capital Pension Plan
                                    Trust, Routt Capital Pension Plan, Routt
                                    Capital Trust


                                    CAPLIN & DRYSDALE, CHARTERED

                              By:    /s/ Mark D. Allison
                                    Mark D. Allison
                                    CAPLIN & DRYSDALE, CHARTERED
                                    600 Lexington Avenue, 21st Floor
                                    New York, New York 10022
                                    Phone: (212) 379-6060
                                    Email: mallison@capdale.com

                                    Attorneys for Defendants Robert Klugman,
                                    RAK Investment Trust, Aerovane Logistics
                                    LLC Roth 401K Plan, Edgepoint Capital
                                    LLC Roth 401K Plan, Headsail
                                    Manufacturing LLC Roth 401K Plan, The
                                    Random Holdings 401K Plan, The Stor
                                    Capital Consulting LLC 401K Plan


                                    KAPLAN RICE LLP

                              By:    /s/ Michelle A. Rice
                                    Michelle A. Rice
                                    Kaplan Rice LLP
                                    142 West 57th Street
                                    Suite 4A
                                    New York N.Y. 10019
                                    (212) 333-0227
                                    mrice@kaplanrice.com

                                    Attorneys for Defendants Joseph Herman,
                                    David Zelman, Edwin Miller, Ronald
                                    Altbach, Perry Lerner, Robin Jones, Ballast
                                    Ventures LLC Roth 401(K) Plan, Bareroot
                                    Capital Investments LLC Roth 401(K)Plan,
                                    Albedo Management LLC Roth 401(K) Plan,
                                    Dicot Technologies LLC Roth 401(K) Plan,
                                    Fairlie Investments LLC Roth 401(K) Plan,
                                    First Ascent Worldwide LLC Roth 401(K)
                                    Plan, Battu Holdings LLC Roth 401(K)
                                    Plan, Cantata Industries LLC Roth 401(K)
                                    Plan, Crucible Ventures LLC Roth 401(K)
                               3
Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 4 of 13




                                    Plan, Monomer Industries LLC Roth 401(K)
                                    Plan, Limelight Global Productions LLC
                                    Roth 401(K) Plan, Loggerhead Services
                                    LLC Roth 401(K) Plan, PAB Facilities
                                    Global LLC Roth 401(K) Plan, Plumrose
                                    Industries LLC Roth 401(K) Plan, Pinax
                                    Holdings LLC Roth 401(K) Plan, Roadcraft
                                    Technologies LLC Roth 401(K) Plan,
                                    Sternway Logistics LLC Roth 401(K) Plan,
                                    Trailing Edge Productions LLC Roth 401(K)
                                    Plan, True Wind Investments LLC Roth
                                    401(K) Plan, Eclouge Industry LLC Roth
                                    401(K) Plan, Vanderlee Technologies
                                    Pension Plan, Vanderlee Technologies
                                    Pension Plan Trust, Cedar Hill Capital
                                    Investments LLC Roth 401(K) Plan, Green
                                    Scale Management LLC Roth 401(K) Plan,
                                    Fulcrum Productions LLC Roth 401(K)
                                    Plan, Keystone Technologies LLC Roth
                                    401(K) Plan, Tumba Systems LLC Roth
                                    401(K) Plan


                                    DEWEY PEGNO & KRAMARSKY LLP

                              By:    /s/ Thomas E.L. Dewey
                                    Thomas E.L. Dewey
                                    777 Third Avenue – 37th Floor
                                    New York, New York 10017
                                    Tel.: (212) 943-9000
                                    Fax: (212) 943-4325
                                    E-mail: tdewey@dpklaw.com

                                    Attorneys for Defendant Michael Ben-Jacob


                                    K&L GATES LLP

                              By:    /s/ John C. Blessington
                                    John C. Blessington (pro hac vice)
                                    K&L GATES LLP
                                    State Street Financial Center
                                    One Lincoln Street
                                    Boston, MA 02111
                                    T: 617.261.3100
                                    F: 617.261.3175
                                    E: john.blessington@klgates.com

                               4
Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 5 of 13




                                    Attorneys for Defendants / Third- Party
                                    Plaintiffs Acer Investment Group LLC,
                                    American Investment Group of New York,
                                    L.P. Pension Plan, DW Construction, Inc.
                                    Retirement Plan, Kamco Investments Inc.
                                    Pension Plan, Kamco LP Profit Sharing
                                    Pension Plan, Linden Associates Defined
                                    Benefit Plan, Moira Associates LLC 401K
                                    Plan, Newsong Fellowship Church 401K
                                    Plan, Riverside Associates Defined Benefit
                                    Plan, Robert Crema, Stacey Kaminer,
                                    Alexander Jamie Mitchell III, David
                                    Schulman, Joan Schulman, and Darren
                                    Wittwer


                                    KOSTELANETZ & FINK, LLP

                              By:    /s/ Bryan C. Skarlatos
                                    Bryan C. Skarlatos
                                    Eric Smith
                                    Kostelanetz & Fink, LLP
                                    7 World Trade Center, 34th Floor
                                    New York, New York 10007
                                    T: (212) 808-8100
                                    F: (212) 808-8108
                                    bskarlatos@kflaw.com
                                    esmith@kflaw.com

                                    Attorneys for Defendants John Doscas,
                                    David Freelove, Sterling Alpha LLC 401(K)
                                    Profit Sharing Plan, Federated Logistics
                                    LLC 401(k) Plan, and Del Mar Asset
                                    Management & Retirement Plan




                               5
       Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 6 of 13




                                      APPENDIX A
        Defendants                        Counsel                  Associated Case(s)
John van Merkensteijn, III   Sharon L. McCarthy                 19-cv-01866
                             Caroline Ciraolo                   19-cv-01865
                             Nicholas S. Bahnsen                19-cv-01906
                             Kostelanetz & Fink LLP             19-cv-01894
                             7 World Trade Center, 34th Floor   19-cv-01911
                             New York, New York 10007           19-cv-01871
                             Tel: (212) 808-8100                19-cv-01930
                             Fax: (212) 808-8108                19-cv-01873
                             cciraolo@kflaw.com                 19-cv-01794
                             smccarthy@kflaw.com                19-cv-01798
                             nbahnsen@kflaw.com                 19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Elizabeth van Merkensteijn                                      19-cv-01893

Azalea Pension Plan                                             19-cv-01893

Basalt Ventures LLC Roth                                        19-cv-01866
401(K) Plan

Bernina Pension Plan                                            19-cv-01865

Bernina Pension Plan Trust                                      19-cv-10713

Michelle Investments                                            19-cv-01906
Pension Plan

Omineca Pension Plan                                            19-cv-01894

Omineca Trust                                                   19-cv-01794
                                                                19-cv-01798
                                                                19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
       Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 7 of 13




                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Remece Investments LLC                                          19-cv-01911
Pension Plan

Starfish Capital                                                19-cv-01871
Management LLC Roth
401(K) Plan

Tarvos Pension Plan                                             19-cv-01930

Voojo Productions LLC                                           19-cv-01873
Roth 401(K) Plan

Xiphias LLC Pension Plan                                        19-cv-01924

Richard Markowitz              Alan E. Schoenfield              19-cv-01867
                               Wilmer Cutler Pickering Hale     19-cv-01895
                               and Dorr LLP                     19-cv-01869
                               7 World Trade Center             19-cv-01868
                               250 Greenwich Street             19-cv-01898
                               New York, NY 10007               19-cv-10713
                               Telephone: (212) 230-8800        19-cv-01896
                               alan.schoenfeld@wilmerhale.com   19-cv-01783
                                                                19-cv-01922
                                                                19-cv-01926
                                                                19-cv-01929
                                                                19-cv-01812
                                                                19-cv-01870
                                                                19-cv-01792
                                                                19-cv-01806
                                                                19-cv-01808
                                                                19-cv-01815

Jocelyn Markowitz                                               19-cv-01904

Avanix Management LLC
Roth 401(K) Plan                                                19-cv-01867

Batavia Capital Pension Plan

-2-
       Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 8 of 13




Calypso Investments                                         19-cv-01895
Pension Plan                                                19-cv-01904

Cavus Systems LLC Roth
401(K) Plan                                                 19-cv-01869

Hadron Industries LLC Roth
401(K) Plan                                                 19-cv-01868

RJM Capital Pension Plan
                                                            19-cv-01898
RJM Capital Pension Plan
Trust                                                       19-cv-10713

Routt Capital Pension Plan
                                                            19-cv-01896
Routt Capital Trust
                                                            19-cv-01783
                                                            19-cv-01922
                                                            19-cv-01926
                                                            19-cv-01929
                                                            19-cv-01812
                                                            19-cv-01870
                                                            19-cv-01792
                                                            19-cv-01806
                                                            19-cv-01808
                                                            19-cv-01815

Rob Klugman                  Mark D. Allison                18-cv-07828
                             Caplin & Drysdale, Chartered   18-cv-07827
                             600 Lexington Avenue           18-cv-07824
                             21st Floor                     18-cv-07829
                             New York, NY 10022             18-cv-04434
                             Tel: (212) 379-6000
RAK Investment Trust         mallison@capdale.com
                             zziering@capdale.com
Aerovane Logistics LLC                                      18-cv-07828
Roth 401(K) Plan

Edgepoint Capital LLC Roth                                  18-cv-07827
401(K) Plan

Headsail Manufacturing                                      18-cv-07824
LLC Roth 401(K) Plan

The Random Holdings

-3-
       Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 9 of 13




401(K) Plan                                          18-cv-07829

The Stor Capital Consulting
LLC 401(K) Plan                                      18-cv-04434

Joseph Herman                 Michelle A. Rice       1:19-cv-01785
                              Kaplan Rice LLP        1:19-cv-01781
                              142 West 57th Street   1:19-cv-01791
                              Suite 4A               1:19-cv-01794
David Zelman                  New York N.Y. 10019    1:19-cv-01918
                              (212) 333-0227         1:19-cv-01783
                              mrice@kaplanrice.com   1:19-cv-01798
                                                     1:19-cv-01788

                                                     1:19-cv-01926
Edwin Miller                                         1:19-cv-01922
                                                     1:19-cv-01928
                                                     1:19-cv-01929
                                                     1:19-cv-01931

                                                     1:19-cv-01809
Ronald Altbach                                       1:19-cv-01800
                                                     1:19-cv-01803
                                                     1:19-cv-01812
                                                     1:19-cv-01818

                                                     1:19-cv-01806
Perry Lerner                                         1:19-cv-01870
                                                     1:19-cv-01792
                                                     1:19-cv-01808
                                                     1:19-cv-01815

                                                     1:19-cv-01801
Robin Jones                                          1:19-cv-01810
                                                     1:19-cv-01813


Ballast Ventures LLC Roth                            1:19-cv-01781
401(K) Plan

Bareroot Capital
Investments LLC Roth                                 1:19-cv-01783
401(K) Plan

Albedo Management LLC
Roth 401(K) Plan

-4-
      Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 10 of 13




                                                    1:19-cv-01785
Dicot Technologies LLC
Roth 401(K) Plan
                                                    1:19-cv-01788
Fairlie Investments LLC
Roth 401(K) Plan
                                                    1:19-cv-01791
First Ascent Worldwide
LLC Roth 401(K) Plan
                                                    1:19-cv-01792
Battu Holdings LLC Roth
401(K) Plan
                                                    1:19-cv-01794
Cantata Industries LLC Roth
401(K) Plan
                                                    1:19-cv-01798
Crucible Ventures LLC Roth
401(K) Plan
                                                    1:19-cv-01800
Monomer Industries LLC
Roth 401(K) Plan
                                                    1:19-cv-01801
Limelight Global
Productions LLC Roth
401(K) Plan                                         1:19-cv-01803

Loggerhead Services LLC
Roth 401(K) Plan
                                                    1:19-cv-01806
PAB Facilities Global LLC
Roth 401(K) Plan
                                                    1:19-cv-01808
Plumrose Industries LLC
Roth 401(K) Plan
                                                    1:19-cv-01809
Pinax Holdings LLC Roth
401(K) Plan
                                                    1:19-cv-01810
Roadcraft Technologies
LLC Roth 401(K) Plan
                                                    1:19-cv-01812
Sternway Logistics LLC
Roth 401(K) Plan
                                                    1:19-cv-01813
Trailing Edge Productions
LLC Roth 401(K) Plan

-5-
      Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 11 of 13




                                                            1:19-cv-01815
True Wind Investments LLC
Roth 401(K) Plan
                                                            1:19-cv-01818
Eclouge Industry LLC Roth
401(K) Plan
                                                            1:19-cv-01870
Vanderlee Technologies
Pension Plan
                                                            1:19-cv-01918
Vanderlee Technologies
Pension Plan Trust
                                                            1:19-cv-01918
Cedar Hill Capital
Investments LLC Roth
401(K) Plan                                                 1:19-cv-01922

Green Scale Management
LLC Roth 401(K) Plan
                                                            1:19-cv-01926
Fulcrum Productions LLC
Roth 401(K) Plan
                                                            1:19-cv-01928
Keystone Technologies LLC
Roth 401(K) Plan
                                                            1:19-cv-01929
Tumba Systems LLC Roth
401(K) Plan
                                                            1:19-cv-01931

Michael Ben-Jacob           Thomas E. L. Dewey              1:18-cv-04434
                            Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                            777 Third Avenue – 37th Floor   1:18-cv-07827
                            New York, New York 10017        1:18-cv-07828
                            Tel.: (212) 943-9000            1:18-cv-07829
                            Fax: (212) 943-4325             1:19-cv-01781
                            E-mail: tdewey@dpklaw.com       1:19-cv-01783
                                                            1:19-cv-01785
                                                            1:19-cv-01788
                                                            1:19-cv-01791
                                                            1:19-cv-01792
                                                            1:19-cv-01794
                                                            1:19-cv-01798
                                                            1:19-cv-01800
                                                            1:19-cv-01801
                                                            1:19-cv-01803

-6-
      Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 12 of 13




                                                          1:19-cv-01806
                                                          1:19-cv-01808
                                                          1:19-cv-01809
                                                          1:19-cv-01810
                                                          1:19-cv-01812
                                                          1:19-cv-01813
                                                          1:19-cv-01815
                                                          1:19-cv-01818
                                                          1:19-cv-01866
                                                          1:19-cv-01867
                                                          1:19-cv-01868
                                                          1:19-cv-01869
                                                          1:19-cv-01870
                                                          1:19-cv-01871
                                                          1:19-cv-01873
                                                          1:19-cv-01894
                                                          1:19-cv-01896
                                                          1:19-cv-01918
                                                          1:19-cv-01922
                                                          1:19-cv-01926
                                                          1:19-cv-01928
                                                          1:19-cv-01929
                                                          1:19-cv-01931
Acer Investment Group LLC John C. Blessington             18-cv-09841
                          K&L GATES LLP                   18-cv-09797
                          State Street Financial Center   18-cv-09836
                          One Lincoln Street              18-cv-09837
                          Boston, MA 02111                18-cv-09838
                          T: 617.261.3100                 18-cv-09839
                          F: 617.261.3175                 18-cv-09840
                          E: john.blessington@klgates.com 18-cv-10100
                                                          18-cv-05053

American Investment Group                                 18-cv-09841
of New York, L.P. Pension
Plan

DW Construction, Inc.                                     18-cv-09797
Retirement Plan

Kamco Investments Inc.                                    18-cv-09836
Pension Plan

Kamco LP Profit Sharing                                   18-cv-09837
Pension Plan



-7-
       Case 1:18-md-02865-LAK Document 598 Filed 05/25/21 Page 13 of 13




Linden Associates Defined                                         18-cv-09838
Benefit Plan

Moira Associates LLC 401K                                         18-cv-09839
Plan

Newsong Fellowship                                                18-cv-10100
Church 401K Plan

Riverside Associates                                              18-cv-09840
Defined Benefit Plan

Robert Crema                                                      18-cv-09841

Stacey Kaminer                                                    18-cv-09841
                                                                  18-cv-09797
                                                                  18-cv-09836
                                                                  18-cv-09837
                                                                  18-cv-09839

Alexander Jamie Mitchell III                                      18-cv-10100

David Schulman                                                    18-cv-09840

Joan Schulman                                                     18-cv-09838

Darren Wittwer                                                    18-cv-09797

John Doscas                    Bryan C. Skarlatos                 18-cv-4894
                               Eric Smith                         18-cv-4899
David Freelove                 Kostelanetz & Fink, LLP            18-cv-8655
                               7 World Trade Center, 34th Floor   18-cv-5374
Sterling Alpha LLC 401(K)      New York, New York 10007
Profit Sharing Plan            (212) 808-8100 (Office)
                               (212) 808-8108 (Fax)
Federated Logistics LLC        bskarlatos@kflaw.com
401(k) Plan                    esmith@kflaw.com

Del Mar Asset Management
& Retirement Plan




-8-
